           Case 1:16-cv-06287-KPF Document 92 Filed 03/29/19 Page 1 of 3



                                                                             March 29, 2019
Via ECF

Hon. Katherine Polk Failla
United States District Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

             Re:           Request for Judicial Notice of Certain Documents in Castillo
                           Marcelino v. 374 Food, Inc. et al., 16-Civ-06287

Judge Failla:

As counsel for Defendants, I write to request that the Court take judicial
notice of a case previously before your Honor, Victor Hugo Ortega Hernandez
et al. v. Muzzarella Inc. et al., 2017 Civ. 06164 (Failla, J.) (hereinafter
“Ortega”) and recently dismissed. The counsel that signed the complaint in
this case, Michael Faillace, signed the complaint in Ortega. Dkt. #1.1

The Complaint alleged “Plaintiff Ortega is a former employee of Defendants
Muzzarella Inc. (d/b/a/ Muzzarella Pizza), John Russo and Anthony
Muzzarella who own and operate Muzzarella Pizza.” Dkt. #1, ¶1 (emphasis
added). “Muzzarella Pizza is a pizzeria/restaurant owned by John Russo and
Anthony Muzzarella . . . .” Id., ¶2. In addition:

             24. Defendant Anthony Muzzarella is an individual engaging (or
             who was engaged) in business within this judicial district during
             the relevant time period.

             25. Defendant Anthony Muzzarella is sued individually in his
             capacity as an owner, officer and/or agent of Defendant
             Corporation.

             26. Defendant Anthony Muzzarella possesses or possessed
             operational control over Defendant Corporation, an ownership
             interest in Defendant Corporation, or controlled significant
             functions of Defendant Corporation.

																																																								
1Dkt. # __ refers to the docket entries in Victor Hugo Ortega Hernandez et al. v. Muzzarella
Inc. et al., 2017 Civ. 06164 (Failla, J.), rather than this case. The documents cited as Dkt. #__
are also attached under Exhibit 1, which is paginated in the lower right hand corner as “Page
_ of 51” – Dkt. #1 (pages 3-22), Dkt. #20 (page 24), Dkt. #21 (page 26), Dkt #64 (pages 28-29),
Dkt. #64-1 (pages 31-43), Dkt. #64-2 (pages 45-49), and Dkt. #67 (page 51)


                                                           1
     Case 1:16-cv-06287-KPF Document 92 Filed 03/29/19 Page 2 of 3




      27. Defendant Anthony Muzzarella determined the wages and
      compensation of employees, including Plaintiff Ortega,
      established the schedules of employees, maintained employee
      records, and had the authority to hire and fire employees.

Despite these allegations filed by Mr. Faillace (Dkt. #1), “Anthony
Muzzarella” is a fictitious name. Anthony Muzzarella could not have
maintained employee records because Anthony Muzzarella does not exist.
Nor could Anthony Muzzarella have “established the schedules of employees”
or do any of the things alleged in the Ortega complaint.

Because Anthony Muzzarella does not exist, the initial notices of appearance
by defense counsel (Dkt. #20, Dkt. #21) and the answer to the complaint were
only filed on behalf of John Russo and the corporation. The final settlement
agreement was “between Plaintiff and Defendants Muzzarella Inc. (d/b/a
Muzzarella Pizza) and John Russo (“Defendants” and together with Plaintiff,
the ‘Parties’).” Dkt. #64.

Mr. Faillace filed a settlement agreement that removed Anthony Muzzeralla
from the caption. Dkt. #64-1. Mr. Faillace also filed a Proposed Stipulation
and Order with an altered caption (yet never filed a motion to amend).
Anthony Muzzeralla never signed a settlement agreement and this Court has
never dismissed him. See Dkt. #67. Of course, this is far from surprising
because there is no such person.

It is impossible for Mr. Ortega to have provided information that Anthony
Muzzeralla was a real person who, for example, set his work schedule and the
work schedules of the other employees at pizzeria. However, according to the
time sheets submitted to this Court, Michael Faillace was directly
responsible for the complaint Dkt. #64-2. Not only did Mr. Faillace sign the
complaint and file it (Dkt. #1), but he stated on his time sheets:

      reviewed and corrected complaint; discussed with Es [sic] the
      correct name of the owner; requested that Es [sic] make
      corrections to the complaint

Dkt. #64-2 at 1. Michael Faillace states that he spent 1.9 hours doing the
activity in the above entry. Id. at 1. The time Mr. Faillace spent correcting
the complaint was in addition to the 1.0 hour that an employee interviewed
the client, the 2.8 hours that Mr. Faillace himself “researched and filed
complaint” and the 2.0 hours that an employee spent while he “finalized and
filed the complaint.” The total amount of purported time spent on a complaint
that sued a fictitious person was 7.8 hours.



                                     2
     Case 1:16-cv-06287-KPF Document 92 Filed 03/29/19 Page 3 of 3




In this case, Mr. Faillace signed and filed a complaint that sued Mr. Hayim
Tsadok, on the multiple allegations that Mr. Hayim Tsadok was Plaintiff’s
employer. As the Court knows, this was impossible as Mr. Hayim Tsadok was
living in Florida when Plaintiff worked at Tribeca Bagels in New York.

The allegations in Ortega are additional evidence that Plaintiff’s counsel may
have a pattern and practice of filing complaints without verifying the
allegations with the client. This is extraordinarily troubling given that in
2018 alone, Michael Faillace signed and filed 216 complaints in the Southern
District of New York based on the Fair Labor Standards Act (“FLSA”), 29
U.S.C. §§ 201-219. See Exhibit 2. Mr. Faillace also commonly signs and files
complaints in the Eastern District of New York.

 “By presenting to the court a pleading . . . —whether by signing, filing,
submitting, or later advocating it—an attorney . . . certifies that to the best of
the person’s knowledge, information, and belief, formed after an inquiry
reasonable under the circumstances . . . the factual contentions have
evidentiary support.” Fed. R. Civ. P. 11(b)(3). Yet, Plaintiff’s counsel admitted
that Mr. Faillace and the attorneys in his office do not verify his complaints
(a fact that is consistent with Plaintiff’s testimony here):

      THE COURT: [removed text] . . . . Mr. Mulholland, is there an
      objection to the introduction of the complaint?

      MR. MULHOLLAND: Yes. It’s an unverified document. It’s
      not relevant.

Trial Tr. at 46 (emphasis added) attached as Exhibit 3. Co-counsel, Mr.
Clark, then immediately argued: “A complaint is a collection of
allegations by the attorney. It’s not a prior statement of a witness . . . . Id.
(emphasis added).

The binding admission by Mr. Mulholland that the complaints are not
verified, the argument by Mr. Clark that the allegations are attributable only
to the attorneys, and the fact that Mr. Faillace sued a fictitious person in a
case before this Court is evidence that this Court may consider in deciding
how to proceed with respect to sanctions after having found that the Plaintiff
committed perjury from the beginning of the case when he sued Mr. Hayim
Tsadok and said he worked for him for eight months.

                                                                      Sincerely,
                                                               /s/ Brian Lehman
cc: all counsel by ECF                                   Counsel for Defendants


                                        3
